Name: COMMISSION REGULATION (EC) No 2782/95 of 1 December 1995 on the free supply to Georgia and Azerbaijan of intervention wheat
 Type: Regulation
 Subject Matter: trade policy;  plant product;  transport policy
 Date Published: nan

 2. 12. 95 fENl Official Journal of the European Communities No L 289/13 COMMISSION REGULATION (EC) No 2782/95 of 1 December 1995 on the free supply to Georgia and Azerbaijan of intervention wheat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1975/95 of 4 August 1995 on actions for the free supply of agricul ­ tural products to the people of Georgia, Armenia, Azer ­ baijan, Kyrgyzstan , Tajikistan ('), and in particular Article 4 thereof, Whereas, Commission Regulation (EC) No 2009/95 (2), established the detailed rules applicable to the free supply of agricultural products held in intervention stocks to Georgia, Armenia, Azerbaijan, Kyrgyzstan and Tajikistan foreseen by Regulation (EC) No 1975/95 ; whereas, taking account of budgetary resources and the proper manage ­ ment of intervention stocks, a tendering procedure should be organized for the supply of 60 000 tonnes of wheat held by the German intervention agency to Georgia and Azerbaijan ; Whereas, in view of the present difficulties in these repu ­ blics and the specific problems of forwarding aid to these regions, it is appropriate to organize the supply of the abovementioned products in one lot ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 1 . In accordance with Article 4 of Regulation (EC) No 2009/95 the offers shall be presented to the following address : Commission of the European Communities, EAGGF-Guarantee, Division VI/G.2 (Office 10/05 or 10/08), Rue de la Loi/Wetstraat 130, B-1049 Brussels . The closing date for the lodgement of tenders shall be 1 1 December 1995 at 17.00 hours (Brussels time). In the case of non-acceptance of offers on 1 1 December, a second closing date for the lodgement of offers shall be 18 December 1995 at 12 noon (Brussels time). In this case all of the dates referred to in Annex I shall be carried forward by 10 days. 2. The offer shall relate to the total of the quantities of the lot referred to in Annex I. Tenderers, where appropriate, shall take account of the unloading and transit prices referred to in Annex VI. 3 . The tendering security referred to in Article 6 ( 1 ) (f) of Regulation (EC) No 2009/95 is fixed at ECU 25 per tonne . 4. The security referred to in Article 8 (2) of Regulation (EC) No 2009/95 is fixed at ECU 200 per tonne. Article 3 The takeover certificate referred to in the second indent of Article 10(1 ) (a) of Regulation (EC) No 2009/95 shall be established at the places and by the authorities referred to in Annex III, on the basis of the model in Annex V, and where applicable , Annex V (a). Article 4 For the payment provided for at Article 13 of Regulation (EC) No 2009/95, the intervention agency shall, upon completion of that operation , deliver a certificate, certi ­ fying the total removal of the quantities for each destina ­ tion, on the basis of the model in Annex IV. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 1 . A tendering procedure is hereby initiated for the supply costs of 60 000 tonnes (net) of wheat as indicated in Annex I, in accordance with the provisions of Regula ­ tion (EC) No 2009/95, and in particular Article 2(1 ) (a) thereof. The invitation to tender relates to one lot . 2 . The supply costs shall include the takeover at the stores indicated in Annex II and transport by the appro ­ priate means to the places of destination and within the time limits indicated in Annex I (one ship per delivery date). (') OJ No L 191 , 12. 8 . 1995, p. 2. ¥) OJ No L 196, 19. 8 . 1995, p. 4. No L 289/14 EN Official Journal of the European Communities 2. 12. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1995. For the Commission Franz FISCHLER Member of the Commission 2. 12, 95 EN Official Journal of the European Communities No L 289/15 ANNEX I Lot :  20 000 tonnes of intervention wheat destined for Azerbaijan. Delivery stage : Beiuk-Kesik via the ports of Poti or Batumi or frontier point to be designated by the tenderer (goods not unloaded). Final delivery date at the port or frontier point : 23 January 1996.  40 000 tonnes of intervention wheat destined for Georgia. Delivery stage : Poti or Batumi (goods unloaded). Final delivery dates at the port :  20 000 tonnes by 27 January 1996  20 000 tonnes by 2 February 1996. No quantities may be stored in the ports of Poti or Batumi ; the wheat must be unloaded immediately on to the means of transport. The arrival dates of the ships should be as close as possible to the abovementioned final arrival dates . The choice of the port of Poti or Batumi shall be managed by the Commission in accordance with the availability of quays. No L 289/ 16 EN Official Journal of the European Communities 2. 12. 95 ANNEX II (tonnes) Places of storage Quantity Nordkorn Agrarhandel GmbH D-23769 Burg 2 848 Getreide AG vorm. P. Kruse  Chr. Sieck D-24340 EckernfÃ ¶rde 7 644 Rhenues AG D-31137 Hildesheim 804 Rieke CO. Lagerhaus u. Spedition D-37603 Holzminden 8 704 Pommerscher Landhandel GmbH Wolgast D- 1 7489 Greifswald 5 295 Seehafen Rostock Umschlagsg. mbH D-18134 Rostock 311 Nordkorn Agrarhandel GmbH D- 1 906 1 Schwerin 3 687 Stralsunder Getreide- u. Handelsgesellschaft mbH D- 1 8437 Stralsund 6 822 REG Waren (MÃ ¼ritz) Raiffeisen-Handelsg. eG Warendorfer StraÃ e D-17192 Waren 3 885 Dresdner Handelsges. fÃ ¼r Nahrungsm . u. GetrÃ ¤nke mbH WasastraÃ e 15 D-01877 Bischofswerda 2 153 Baywa AG Franken/WÃ ¼rzburg D-09603 Grobschirma 2913 Baywa AG Franken/WÃ ¼rzburg D-09648 Mittweida 1 465 Riesaer Getreidelager GmbH D-01587 Riesa 600 Wittenberger Agrarhandel GmbH D-06749 Bitterfeld 1 963 REG Agrarzentrum Gekra Getreide und Kraft D-06268 Querfurt 8 826 Iruso GmbH Agrarhandel D-99628 ButtstÃ ¤dt 2 080 The characteristics of the lot shall be supplied to the tenderers by the intervention agency. Address of the intervention agency : GERMANY BLE, Adickesallee 40, D-60322 Frankfurt am Main, Postfach 18 02 03, D-60083 Frankfurt am Main. Tel . : (49) 69 1564 0 ; Fax : (49) 69 1564-793/794. 2. 12. 95 EN Official Journal of the European Communities No L 289/17 ANNEX III (a) Place of take-over in Azerbaijan 1 . Beiuk-Kesik or frontier point to be designated by the tenderer  goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail-wagons at Poti or Batumi . The take-over certificate will be issued on arrival at the abovementioned station after verification of the integrity of the seals and the number of wagons . 2. Authority entitled to deliver the take-over certificate : Gossudarstvenaya Companija Chleboproductov, 370033 Baku, Ul. Usif Zaade No 13, Mr F.R. Mamedov  President, Tel : (789 22) 66 74 51 /66 38 20. (b) Place of take-over in Georgia 1 . Port of Poti or Batumi goods unloaded. 2. Authority entitled to deliver the take-over certificate : Gossudarstvenaya Corporatziya Chleboproductov, Ul . Didi Cheivani No 6, Tbilisi, Mr Anzar Burdjanadze. Tel : (788 32) 99 86 98 ; fax : (788 32) 99 67 40 . No L 289/18 EN Official Journal of the European Communities 2. 12. 95 ANNEX IV CERTIFICATE OF REMOVAL OF PRODUCTS FROM INTERVENTION STOCKS Intervention Agency : Tender Regulation : (EC) No Tender : Product : Lot No : Identification No Name of store Quantities removed Effective date of lastphysical removal Date, stamp and signature of the intervention agency 2. 12. 95 EN Official Journal of the European Communities No L 289/19 ANNEX V Regulation (EC) No 2782/95 TAKEOVER CERTIFICATE I , the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken over : Product : I Packaging : Total quantity in tonnes (net) : (gross) : Number of sacks (flour) : Not applicable of cartons (butter/meat) (') : Place and date of takeover : Rail-wagon numbers/name of boat/heavy goods vehicle registration numbers (') : Numbers of seals on arrival : I Name and address of transport company : \ Name/address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp of beneficiary (') Delete as appropnate. No L 289/20 EN Official Journal of the European Communities 2. 12. 95 ANNEX V (a) Regulation (EC) No 2782/95 Train No TAKE-OVER CERTIFICATE ON THE ARRIVAL OF THE RAIL-WAGONS IN THE COUN ­ TRIES OF DESTINATION I , the undersigned (name/first name/position) acting on behalf of certify that the goods indicated below have been taken over : Type of product : Place and date of takeover : Wagon numbers Seal numbers Quantity (net weight) Number of packets Date frontier crossed Quantities ('), signature and remarks 1 \ \ i I I 2 I I i I I 3 \ I I I i 4 \ \ I I I I 5 I \ I i I I 6 \ I I I I 7 I J \ I l I I 8 I i I I I 9 I I \ I I I I I I 10 (') To be completed only for the wagons which have been the subject of a check, inserting the weight found. Name and address of the transport company : Name and address of the monitoring agency : Observations and remarks : Representative of monitonng agency Name, signature and stamp Name, signature and stamp of the beneficiary 2. 12. 95 EN Official Journal of the European Communities No L 289/21 ANNEX VI TRANSIT PRICES ON GEORGIAN TERRITORY AZERBAIJAN Products Discharging cost(per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Poti Batumi Grain  grab  vacuvator US$4 US $ 5,5 US $ 15,1 US $ 16,5 US $ 120 General cargo in covered wagons US$6 US $ 15,1 US $ 16,5 US$ 120 Thermos wagons US$7 US $ 30,8 US $ 33,8 US$ 120 ARMENIA Products Discharging cost(per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Grain  grab  vacuvator US$4 US $ 5,5 Poti Batumi US $ 120US$ 15 US$ 17 General cargo in covered wagons US$ 6 US$ 15 US$ 17 US$ 120 Thermos wagons US$7 US$ 31 US$35 US$ 120 GEORGIA Products Grain  grab Grain  vacuvator General cargo incovered wagons Discharging cost per tonne US$3 US $ 3,5 US$5